                   Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 1 of 59 PageID #:
                                                       5607




Intellectual Ventures II LLC
v. Sprint Spectrum L.P., et al.
Defendants’ Claim Construction Arguments

November 1, 2018




                                                                                                     1
                  Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 2 of 59 PageID #:
                                                      5608




Introduction
U.S. Patent Nos. 8,682,357, 9,532,330, 9,320,018, 9,681,466, 8,897,828, & 8,953,641




                                                                                                    2
                  Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 3 of 59 PageID #:
                                                      5609




“the message having an allocation of
resources for a shared channel and a radio
network temporary identity (RNTI) associated
with a plurality of UEs including the UE”
The ’357 Patent: Claims 11, 30 and 47




                                                                                                    3
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 4 of 59 PageID #:
                                                     5610




The Message Has Two Things: Allocated Resources for a Shared Channel and
an Allocated RNTI
“the message having an allocation of resources for a shared channel and a radio network temporary
identity (RNTI) associated with a plurality of UEs including the UE” (’357 Patent Claims 11, 30, & 47)

 Defendants’ Construction                                 IV’s Construction
 “the message having an allocation of resources           “Plain and ordinary meaning, the message
 for a shared channel and an allocation of a              conveying an allocation of resources for a
 radio network temporary identity (RNTI)                  shared channel and conveying a radio network
 associated with a plurality of UEs including the         temporary identity (RNTI) associated with a
 UE”                                                      plurality of UEs including the UE”


Dispute(s):
1. Whether IV can rewrite the claims to replace the plain term “having” with “conveying”
2. Whether the phrase “an allocation of” modifies both “resources for a shared channel and a radio
   network temporary identity,” or only modifies the “resources for a shared channel”

                                                                                                         4
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 5 of 59 PageID #:
                                                  5611




IV Has No Justification for Rewriting and Replacing the Plain Term “having”

 • IV replaces “having” in the claim with “conveying,” arguing that “there is
   no difference in meaning.”
 • But IV concedes that “conveying” can mean “transmitting”




                                                                                        IV Opening Brief at p. 6




                                                                                                                   5
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 6 of 59 PageID #:
                                                 5612




IV Has No Justification for Rewriting and Replacing the Plain Term “having”




• The claim explicitly recites
  “sending” the message
• Separate from reciting “the
  message having” particular
  required contents
• “having” does not mean
  sending, or “conveying”

                                                                                               ’357 Patent Claim 11


                                                                                                                      6
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 7 of 59 PageID #:
                                                  5613




Intrinsic Evidence Confirms that RNTIs Are Allocated

 • Issue #2: Does “allocation of” modify only “resources for a shared channel”
   or does it also modify “a radio network temporary identity (RNTI) . . .”




                                                                 ’357 Patent Claim 11

                                                                                                7
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 8 of 59 PageID #:
                                                 5614




Intrinsic Evidence Confirms that RNTIs Are Allocated

 • The alleged problem: UE’s in idle mode do not have an allocated RNTI and
   do not have any allocated shared channel resources




                                                                           ’357 Patent at 8:7-10

• The alleged solution: use a paging message to allocate an RNTI and shared
  channel resources to the UE to facilitate fast connection to the network




                                                                          ’357 Patent at 7:26-29
                                                                                                   8
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 9 of 59 PageID #:
                                                  5615




Intrinsic Evidence Confirms that RNTIs Are Allocated

 • IV misinforms the Court that “[t]here is no support in the specification for
   sending ‘an allocation of RNTI’”
                                                                                                    IV Op. Br. at p. 7


 • The specification describes
   that both RNTIs and
   resources on the shared
   channel are allocated and
   sent in a message to the UE




                                                                                                ’357 Patent at 7:26-37


                                                                                                                         9
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 10 of 59 PageID #:
                                                  5616




Intrinsic Evidence Confirms that RNTIs Are Allocated

 • IV misinforms the Court that “[t]here is no support in the specification for
   sending ‘an allocation of RNTI’”
                                                                                                      IV Op. Br. at p. 7


 • The specification describes
   that both RNTIs and
   resources on the shared
   channel are allocated and
   sent in a message to the UE
                                                                                                 ’357 Patent at 7:63-8:1




                                                                                                                           10
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 11 of 59 PageID #:
                                                  5617




IV’s Discovery Responses Support Defendants’ Construction
 IV relies on the same disclosures in its Interrogatory Response asking for
 identification of written description support for this term




                                Defendants’ Brief at p. 4




                                Defendants’ Brief at p. 5                IV’s Resp. to Ericsson’s Interrogatory No. 1 at p.11
                                                                                                                           11
                Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 12 of 59 PageID #:
                                                    5618




IV’s Reliance on Figures 14-16 is Misplaced

 • IV’s Reply relies on Figures 14-16 as allegedly showing that only an allocation of
   resources is disclosed, and not an allocation of an identifier.

 • IV carefully chooses its words:
  - An “allocation of resources”
  - Not “allocation of resources
    for a shared channel” (as
    claimed)
  - And not a “shared channel”
    on which the network sends a                                                                   IV Reply Brief at p. 2

    paging message (as claimed)



                                                                                                                        12
                Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 13 of 59 PageID #:
                                                    5619




IV’s Reliance on Figures 14-16 is Misplaced



               Paging Message

               Shared Channel

Base Station                     User Equipment


 • The allocated resources must
   be for a “shared channel”
 • The “shared channel” must
   be a downlink channel – one
   that carries a paging message
   from the network device to
   the UE
                                                                                                   ’357 Patent Claim 11


                                                                                                                          13
                           Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 14 of 59 PageID #:
                                                               5620




  IV’s Reliance on Figures 14-16 is Misplaced



                           Acknowledgement Response

                              Dedicated Physical
                               Access Channel
            Base Station                              User Equipment

    • IV relies on allocation of resources on
      a dedicated physical access channel,
      which is not a shared channel

    • The allocated resources in Figure 14 are
      uplink resources and, therefore, cannot
      carry a downlink paging message




’357 Patent Figure 14                                                                                         14
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 15 of 59 PageID #:
                                                 5621




The Message Has Two Things: An Allocated RNTI and Allocated Resources for a
Shared Channel

 • “the message having an allocation of resources for a shared channel and a
   radio network temporary identity (RNTI) associated with a plurality of UEs
   including the UE”
                                                                                      ’357 Patent Claims 11, 30, & 47


      The Correct Construction
      “the message having an allocation of resources for a shared channel
      and an allocation of a radio network temporary identity (RNTI)
      associated with a plurality of UEs including the UE”

 • Supported by the plain claim language
 • Supported by every description of a message having an RNTI

                                                                                                                        15
                  Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 16 of 59 PageID #:
                                                      5622




“the signal”
The ’330 Patent: Claims 1, 8, 9, 17, 18, 25, 26, and 34




                                                                                                     16
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 17 of 59 PageID #:
                                                     5623




“The Signal” Term of the ’330 Patent
“the signal” (Claims 1, 8, 9, 17, 18, 25, 26, & 34 of ’330 Patent)

 Defendants’ Construction                                 IV’s Construction
 For claims 1, 8, 18, 25: “the signal that (1)            For claims 1, 8, 18, 25: “Plain and ordinary
 indicates a page of the UE and (2) includes an           meaning, the signal to indicate a page of the
 indication of the shared channel for the UE to           UE”
 receive”
                                                          For claims 9, 17, 26, 34: “Plain and ordinary
 For claims 9, 17, 26, 34: “the signal that (1)           meaning, the signal to indicate a page from the
 indicates a page from a network device and (2)           network device”
 includes an indication of the shared channel”

Agreement:
• The parties agree that “the signal” has an antecedent basis. See IV Op. Br. at 9.
Dispute(s):
• Whether the phrase “the signal” includes both attributes: recited in the antecedent term “a
   signal”.

                                                                                                            17
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 18 of 59 PageID #:
                                                   5624




The Claimed “Signal” Includes Two Attributes, Not Just One as IV Contends




• IV agrees “a signal” is
  antecedent for “the signal”

• “a signal” has two attributes                                                                   1
                                                                              2
• IV’s proposed construction
  (“the signal to indicate a
  page of the UE”) improperly
  seeks to eliminate the
  second attribute from “the
  signal”
                                                                                                      ’330 Patent Claim 1



                                                                                                                       18
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 19 of 59 PageID #:
                                                     5625




“wherein allocation of resources for the data of
each channel having a second parameter above
zero is provided prior to another channel’s data
for transmission having a third parameter less
than or equal to zero”
The ’466 Patent: Claims 4 and 9; the ’018 Patent: Claims 12, 16, and 20, and
similar terms in ’466 Patent Claims 1 and 9 and ’018 Patent Claim 24




                                                                                                    19
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 20 of 59 PageID #:
                                                  5626




This Term Requires Construction

 • When isolating the relevant nouns it’s clear the term is missing a verb or
   noun in at least one of the two clauses separated by the preposition
   “before” (or “prior to”):




                                                                                     ’466 Patent Claim 4




                                                                                                           20
                    Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 21 of 59 PageID #:
                                                        5627




Claim Construction
“wherein allocation of resources for the data of each channel having a second parameter above zero
is provided prior to another channel’s data for transmission having a third parameter less than or
equal to zero” (’466 Patent: Claims 4 and 9; ’018 Patent: Claims 12, 16, and 20, and similar terms in
’466 Patent Claims 1 and 9 and ’018 Patent Claim 24)

 Defendants’ Construction                                                    IV’s Construction
 “wherein allocation of resources for the data of each channel of a          “Plain and ordinary meaning, wherein
 radio bearer having a second parameter above zero must be provided          allocation of resources for the data of each
 for transmission of that data before another channel's data having a        channel of a radio bearer having a second
 third parameter less than or equal to zero,” or alternatively, indefinite   parameter above zero is provided before the
                                                                             allocation for another channel's data for
 Sprint’s and T-Mobile’s construction for Claims 1 and 6 of the ’466
                                                                             transmission having a third parameter less
 Patent and Claim 24 of the ’018: “wherein resources must be allocated
                                                                             than or equal to zero”
 such that transmission of the data of each channel [of a radio bearer]
 having a second parameter above zero takes place before transmission
 of data of another channel [of a radio bearer] having a third parameter
 less than or equal to zero,” or alternatively, indefinite

Dispute:
• Whether the claimed positive channels must be transmitted before the claimed non-positive
  channels.
                                                                                                                            21
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 22 of 59 PageID #:
                                                  5628




IV’s Construction is Incorrect


  IV’s Construction
  “wherein allocation of resources for the data of each channel of a radio
  bearer having a second parameter above zero is provided before the
  allocation for another channel's data for transmission having a third
  parameter less than or equal to zero”


 1. IV’s construction permits allocation to channels with non-positive
    parameters in direct conflict with the specification.
 2. IV’s construction misreads “for transmission”.



                                                                                                 22
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 23 of 59 PageID #:
                                                 5629




The Specification Prohibits Allocation to Non-Positive Parameters

                                  • The patents contain exactly one embodiment
                                    where a parameter is identified as taking a
                                    “zero” value:




                                                                                    ’466 Patent at 11:43-45; Figure 6




                                                                                                                        23
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 24 of 59 PageID #:
                                                 5630




The Specification Prohibits Allocation to Non-Positive Parameters




                                                                               ’466 Patent at 11:46-60
                                                                                                         24
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 25 of 59 PageID #:
                                                   5631




IV’s Construction Misreads “For Transmission”

 • IV argues that “for transmission” distinguishes that data from other data that is “not
   for transmission,” such as first and third parameters for the channel




                                                                                       IV Reply Br. at p. 5

 • But this contradicts the rest of the claim language


                                                                                                              25
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 26 of 59 PageID #:
                                                  5632




IV’s Construction Misreads “For Transmission”


  “wherein allocation of resources for the data of each channel having a
  second parameter above zero is provided prior to another channel’s data for
  transmission having a third parameter less than or equal to zero”
                                                                                                 ’466 Patent Claim 4



 • IV’s argument leads to intentionally wasted resources because it reads the
   claim to require allocation to data (for the above zero channels) that is not
   going to be transmitted.




                                                                                                                       26
                Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 27 of 59 PageID #:
                                                    5633




Trusted Knight




    “A district court can only correct a patent, however, if: ‘(1) the
    correction is not subject to reasonable debate based on consideration
    of the claim language and the specification and (2) the prosecution
    history does not suggest a different interpretation of the claims.’”
    Trusted Knight Corp. v. International Business Machines Corp., 681 Fed. Appx. 898, 903 (Fed. Cir. 2017)
                              (citing Novo Indus. v. Micro Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003))




                                                                                                                27
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 28 of 59 PageID #:
                                                     5634




Trusted Knight Versus Claim at Issue


 Trusted Knight                                   Claim at Issue
 “a process of passing the encrypted data         “wherein allocation of resources for the data of each
 to a 3-ring level where a hook inserted by       channel having a second parameter above zero is
 a hook-based key logger.”                        provided prior to another channel’s data for
                                                  transmission having a third parameter less than or
                                                  equal to zero”

 Plaintiff suggested the claim was meant          IV suggests the claim is meant to be read with another
 to be read with “is” in the limitation, so       “allocation” in the limitation, so that it reads
 that it would read

 “a process of passing the encrypted data         “wherein allocation of resources for the data of each
 to a 3-ring level where a hook is inserted       channel of a radio bearer having a second parameter
 by a hook-based key logger.”                     above zero is provided before the allocation for
                                                  another channel's data for transmission having a third
                                                  parameter less than or equal to zero”

                                                                                                           28
                  Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 29 of 59 PageID #:
                                                      5635




“the single physical channel”
The ’828 Patent: Claims 1, 8, 15, 22, 29, 36




                                                                                                     29
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 30 of 59 PageID #:
                                                     5636




“the single physical channel”
“the single physical channel” (Claims 1, 8, 15, 22, 29, 36)

 Defendants’ Construction                                 IV’s Construction
 Claims 1 and 15: “the same physical channel on           “Plain and ordinary meaning, a channel capable of
 which the UE receives the allocation of a scheduled      carrying an allocation of a scheduled uplink
 uplink resource and a TPC command”                       resource and a TPC command”
 Claims 8 and 22: “the same physical channel on
 which the circuitry is configured to receive the
 allocation of a scheduled uplink resource and a TPC
 command”
 Claim 29: “the same physical channel on which the
 network device sends the allocation of a scheduled
 uplink resource and a TPC command”
 Claim 36: “the same physical channel on which the
 circuitry is configured to send the allocation a
 scheduled uplink resource and a TPC command”

Dispute(s):
• Whether the antecedent basis doctrine requires using the antecedent, previously defined single
  physical channel or allows any physical channel with similar characteristics
                                                                                                              30
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 31 of 59 PageID #:
                                                 5637




“the single physical channel”




                                                                                     ’828 Patent Claim 1
                                                                                                           31
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 32 of 59 PageID #:
                                                 5638




Case Law on Antecedent Basis




    “The statute recites ‘a drug ... the use of which is claimed,’ not ‘a
    drug ... a use of which is claimed,’ or ‘a drug ... any use of which is
    claimed,’ or ‘a drug having a use which is claimed.’

    ...

    The words ‘the use’ require antecedent basis; thus, ‘the use’ refers to
    a specific ‘use’ rather than a previously undefined ‘use.’”
                            Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1356 (Fed. Cir. 2003)




                                                                                                       32
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 33 of 59 PageID #:
                                                 5639




Case Law on Antecedent Basis




    “A claim term should be construed consistently with its appearance in
    other places in the same claim or in other claims of the same patent.”
                                 Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001)




                                                                                                        33
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 34 of 59 PageID #:
                                                  5640




IV’s Red Herring Argument

 • IV’s argument:

      “However, the patent specification is clear that these two modes are
     never active at the same time, and so while the ‘single physical
     channel’ can be used in either mode, that physical channel would not
     be the ‘same’ in terms of the time or mode in which it is used.”
                                                                                            Opening Br. at p. 18


 • Defendants’ position:

     Claims 1 and 15: the same physical channel on which the UE receives
     the allocation of a scheduled uplink resource and a TPC command if
     accumulation is enabled


                                                                                                                   34
                  Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 35 of 59 PageID #:
                                                      5641




“[receiving/receive/sending/send] . . . if
accumulation is not enabled, an allocation of a
scheduled uplink resource to transmit data [to the
wireless network/network device] at a power level
calculated by the UE based on the path loss”
The ’828 Patent: Claims 1, 8, 15, 22, 29, and 36




                                                                                                     35
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 36 of 59 PageID #:
                                                     5642




Claim Construction

“[receiving/receive/sending/send] . . . if accumulation is not enabled, an allocation of a scheduled
uplink resource to transmit data [to the wireless network/network device] at a power level
calculated by the UE based on the path loss” (Claims 1, 8, 15, 22, 29, and 36 of ’828 Patent)

 Defendants’ Construction                                 IV’s Construction
 Plain and Ordinary Meaning;                              “Plain and ordinary meaning, (no negative
 “[receiving/receive/sending] . . . If                    limitation required)”
 accumulation is not enabled an allocation of a
 scheduled uplink resource to transmit data to
 the wireless network at a power level
 calculated by the UE based on the path loss and
 without using a TPC command”


Dispute:
• Whether the claims require a distinction between when accumulation is enabled and when
  accumulation is not enabled.

                                                                                                       36
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 37 of 59 PageID #:
                                                  5643




Merck & Co.




    “A claim construction that gives meaning to all the terms of the claim
    is preferred over one that does not do so.”
                        Merck & Co., Inc. v. Teva Pharma. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005)




                                                                                                            37
                    Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 38 of 59 PageID #:
                                                        5644




The Claims Support Defendants’ Construction


                Accumulation Is Accumulation Is
                   Enabled       Not Enabled

                •   An allocation •    An allocation
                    of a               of a
What is             scheduled          scheduled
received by         uplink             uplink
the UE?             resource           resource
                •   A TPC
                    Command
                •   Based on      •    Based on the
How is the          both the path      path loss
power level         loss and the
calculated by       accumulated
the UE?             TPC
                    commands


                                                                                                       38
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 39 of 59 PageID #:
                                                 5645




The Specification Supports Defendants’ Construction

 • When accumulation is not enabled, a TPC command is not received, and
   transmit power is based on path loss without a TPC command.




                                                                                                39
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 40 of 59 PageID #:
                                                 5646




IV Concedes that It is Reading Both Modes of Operation the Same Way




                                                                                        IV Reply Br. at p. 6-7




                                                                                                                 40
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 41 of 59 PageID #:
                                                 5647




IV’s Reply Brief Misstates the Patent’s Disclosure




                                                                                        IV Reply Br. at p. 6-7




                                                                                                                 41
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 42 of 59 PageID #:
                                                  5648




IV’s Reply Brief Misstates the Patent’s Disclosure

 • TPC commands are “step amounts” – they change the power by set amount




                                                                            ’828 Patent at 2:23-25



 • If TPC commands are used, they are always accumulated




                                                                            ’828 Patent at 6:57-60

                                                                                                     42
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 43 of 59 PageID #:
                                                  5649




IV’s Reply Brief Misstates the Patent’s Disclosure

 • TPC commands are only used when accumulation is enabled




                                                                        ’828 Patent at 11:19-25


 • There is no disclosure of using TPC commands when accumulation is not enabled



                                                                                                  43
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 44 of 59 PageID #:
                                                     5650




“transmit a broadcast channel in an
orthogonal frequency division multiple
access (OFDMA) core-band”
The ’641 Patent: Claim 1




                                                                                                    44
                 Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 45 of 59 PageID #:
                                                     5651




“transmit a broadcast channel in an orthogonal frequency division multiple
access (OFDMA) core-band”

“transmit a broadcast channel in an orthogonal frequency division multiple access (OFDMA) core-
band” (Claim 1)

 Defendants’ Construction                                 IV’s Construction
 “transmit a broadcast channel, wherein the entire        “Plain and ordinary meaning, transmitting a
 broadcast channel is contained within the OFDMA          broadcast channel, wherein the entire channel is
 core band and provides essential radio control           contained within an orthogonal frequency division
 channels and a set of data channels in the core          multiple access (OFDMA) core-band”
 band to maintain basic radio operation”

Dispute(s):
• The meaning of the phrase “the entire broadcast channel”




                                                                                                              45
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 46 of 59 PageID #:
                                                 5652




The PTAB and Federal Circuit have Considered this Term

     U.S. Patent 7,787,431                                                   U.S. Patent 8,953,641




                                                                                                     46
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 47 of 59 PageID #:
                                                  5653




  The PTAB and Federal Circuit have Considered this Term




                                                              Ex. F to Dkt. 194, ’431 Patent Claim 8
’431 Patent                                                                                            47
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 48 of 59 PageID #:
                                                   5654




IV Misrepresents that its Construction is “the Plain and Ordinary Meaning”

 • In construing the identical claim phrase “transmit a broadcast channel in an OFDMA
   core band,” the PTAB initially determined:


     “on this record, we determine the plain meaning of transmitting a broadcast
     channel in a core-band merely requires transmitting some part of the
     broadcast channel in a core band and does not exclude transmitting another
     part of the broadcast channel outside the core-band”
                                          Ex. C to Dkt. 194, IPR2015-01664, Institution Decision at p. 11




                                                                                                            48
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 49 of 59 PageID #:
                                                   5655




The PTAB and the Federal Circuit Adopted a More Narrow Construction,
Based on IV’s Arguments

• IV argued, and the PTAB and Federal Circuit ultimately agreed, that this claim
  phrase, on this record, has a more narrow meaning: requiring that the entire
  broadcast channel must be contained within the core band


   “We agree with Patent Owner that to show that the transmitting “a broadcast
   channel in an OFDMA core-band limitation is met, Petitioner must demonstrate
   that the prior art teaches or suggests transmitting a broadcast channel,
   wherein the entire channel is contained within the core-band.”
                                  Ex. D to Dkt. 194, IPR2015-01664, Final Written Decision at pp. 8-9.


• Defendants’ construction explains the meaning of the “entire broadcast channel”
  using IV’s own words, while IV’s construction ignores the issue


                                                                                                         49
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 50 of 59 PageID #:
                                                   5656




Defendants’ Construction Comes from IV’s Own Words
 • In an IPR of the parent to the ‘641 patent (with an identical disclosure and the
   identical claim term at issue), the PTAB relied on a prior art reference to Yamaura




                                                      EX#




 • Yamaura disclosed an OFDMA core-band (subcarriers SC1 and SC2)
 • It was undisputed that Yamaura disclosed broadcasting certain control signals only
   within the core-band (SC1 and SC2) (Ex. E at 30; Ex. D at 13)
 • That disclosure met the PTAB’s view of the ordinary meaning of “transmitting a
   broadcast channel in a core-band”                                                              50
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 51 of 59 PageID #:
                                                   5657




Defendants’ Construction Comes from IV’s Own Words
 • IV argued that a prior art reference, “Yamaura,” did not disclose transmitting a
   broadcast channel in the core band, because Yamaura also disclosed broadcasting
   other signals outside of the core-band




                                                      EX#




     “[t]ransmitting part of the BCH in subcarriers SC1 and SC2 and the remaining
     part of the BCH in the other 51 subcarriers does not constitute ‘transmitting a
     broadcast channel in [a] core-band.’”
                                        Ex. E to Dkt. 194, IPR2015-01664, Patent Owner Response at 31.
                                                                                                         51
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 52 of 59 PageID #:
                                                   5658




Defendants’ Construction Comes from IV’s Own Words
 • IV relied on the stated “purpose” of the patent to overcome prior art:

    “the Board’s preliminary construction contemplates transmitting part of a
    broadcast channel in a core-band and part of a broadcast channel in a side-
    band (outside of the core-band). Such a construction contradicts the plain
    language of the claims as well as the stated purpose of the ’431 patent as
    understood by a person of ordinary skill in the art.”
                                        Ex. E to Dkt. 194, IPR2015-01664, Patent Owner Response at 35


    “The claims should be construed in light of the specification of the ’431
    Patent, not in light of Yamaura. The ’431 Patent explains that the purpose of
    transmitting a broadcast channel in a core-band is to provide essential radio
    control channels and a set of data channels in a core-band to maintain basic
    radio operation. Ex. 1001 at 5:8-13.”
                                                                                                  Id. at 36
                                                                                                              52
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 53 of 59 PageID #:
                                                   5659




Defendants’ Construction Comes from IV’s Own Words
 • The PTAB accepted IV’s construction based on IV’s arguments regarding the purpose of
   transmitting a broadcast channel in the core-band:

 “Patent Owner explains the purpose of transmitting the broadcast channel in the
 ‘core-band is to provide essential radio control channels and a set of data
 channels in a core-band to maintain basic radio operation.’ Id. at 36 (citing Ex.
 1001, 5:8–13).”

 “Dr. Zeger further states that a construction encompassing transmission of part of a
 broadcast channel in the core-band and part of the broadcast channel outside the
 core-band is inconsistent with the plain language of the claims and the purpose of
 the ’431 patent. . . . Dr. Zeger testifies that the purpose of the ’431 patent would
 therefore be frustrated if part of the broadcast channel is transmitted outside of
 the core-band, because the mobile stations would not receive all of the necessary
 broadcast channel information, preventing those stations from switching to a full
 bandwidth state of operation.”
                                          Ex. D to Dkt. 194, IPR2015-01664, Final Written Decision at 15-16.
                                                                                                           53
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 54 of 59 PageID #:
                                                   5660




Defendants’ Construction Comes from IV’s Own Words

 • The PTAB accepted IV’s construction based on IV’s arguments regarding the purpose of
   transmitting a broadcast channel in the core-band:

     “Upon further review of the ’431 patent, particularly in view of Patent
     Owner’s arguments supported by Dr. Zeger’s testimony discussed above, we
     are persuaded that . . . to show that the transmitting ‘a broadcast channel in
     an OFDMA core-band limitation is met, Petitioner must demonstrate that the
     prior art teaches or suggests transmitting a broadcast channel, wherein the
     entire channel is contained within the core-band.’”
                                      Ex. D to Dkt. 194, IPR2015-01664, Final Written Decision at 15-16.




                                                                                                           54
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 55 of 59 PageID #:
                                                 5661




Defendants’ Construction is IV’s Explanation of the “Entire” Broadcast Channel



    “The ’431 Patent explains that the purpose of transmitting a broadcast
    channel in a core-band is to provide essential radio control channels and a
    set of data channels in a core-band to maintain basic radio operation”

                                    Ex. E to Dkt. 194, IPR2015-01664, Patent Owner Response at p. 36




    “transmit a broadcast channel, wherein the entire broadcast channel is
    contained within the OFDMA core band and provides essential radio control
    channels and a set of data channels in the core band to maintain basic radio
    operation”
                                                                                 Defendants’ Construction



                                                                                                            55
             Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 56 of 59 PageID #:
                                                 5662




IV’s Reply Does Not Dispute the Majority of Defendants’ Construction

 • IV’s opening brief ignored the meaning of the “entire broadcast channel”

 • IV’s Reply does not dispute that the “broadcast channel” “within the core-
   band” must be one that provides essential radio control channels in the
   core band to maintain basic radio operation

 • IV’s dispute: whether the broadcast channel also must (as IV represented to
   the PTAB) “provide . . . a set of data channels in the core band to maintain
   basic radio operation”




                                                                                                56
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 57 of 59 PageID #:
                                                  5663




IV’s Reply Argument is a Straw Man

 • IV argues that there is not support for data channels that are “contained
   within” a broadcast channel
 • But IV raises an argument that no one is advocating here
 • Defendants’ construction (using IV’s own language) is that the broadcast
   channel “provides essential radio control channels and a set of data
   channels in the core band to maintain basic radio operation”

       • For example, the broadcast channel in the core band can contain
         control channels that provide the addresses of the data channels
         within the core band
         - The portion of the specification cited by IV in the IPR for the
           alleged “purpose of transmitting the broadcast channel in the core
           band” describes that exactly
                                                                                                 57
              Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 58 of 59 PageID #:
                                                  5664




The Portion of the Specification Cited by IV in the IPR Supports this Construction


     “The ’431 Patent explains that the purpose of transmitting a broadcast
     channel in a core-band is to provide essential radio control channels and a
     set of data channels in a core-band to maintain basic radio operation. Ex.
     1001 [’431 Patent] at 5:8-13.”
                                        Ex. E to Dkt. 194, ’431 Patent IPR Patent Owner Response at 36


     “In one embodiment relevant or essential radio control signals such as
     preambles, ranging signals, bandwidth request, and/or bandwidth allocation
     are transmitted within the CB. In addition to the essential control channels, a
     set of data channels and their related dedicated control channels are placed
     within the CB to maintain basic radio operation.”
                                                          ’431 Patent at 5:8-13 and ’641 Patent at 5:7-12


                                                                                                            58
               Case 2:17-cv-00662-JRG-RSP Document 218-1 Filed 11/01/18 Page 59 of 59 PageID #:
                                                   5665




“transmit a broadcast channel in an orthogonal frequency division multiple access
(OFDMA) core-band”

 • “transmit a broadcast channel in an orthogonal frequency division multiple access
   (OFDMA) core-band”
                                                                                                  Claim 1


   The Correct Construction

   “transmit a broadcast channel, wherein the entire broadcast channel is contained
   within the OFDMA core band and provides essential radio control channels and a
   set of data channels in the core band to maintain basic radio operation”


 • IV does not dispute: The broadcast channel in the core band must include essential
   radio control channels to maintain basic radio operation
 • IV’s own language resulting in this construction confirms that the broadcast channel
   in the core band must provide essential radio control channels and a set of data
   channels in the core band to maintain basic radio operation
                                                                                                            59
